department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date xxxxxxkk xxxxxkxx xxxkxkxk uniform issue list legend association date date state a dear xkxxxxkxx this is in response to your request for a ruling dated date submitted on behalf of association concerning association's continued status as a voluntary employees’ beneficiary association veba under sec_501 of the internal_revenue_code code facts based on the information submitted we understand the relevant facts to be as follows association received an exemption_letter on date from the internal_revenue_service stating that it is tax exempt as a voluntary employees’ beneficiary association veba described in sec_501 of the code xxxxxx xxxkxx xxxxxx association is a qualified carrier under the federal employees health benefit program fehbp pursuant to the federal employees health benefit act of u s c section et seg which is administered by the united_states office of personnel management opm association currently provides health dental life and disability benefits to federal employees annuitants and their dependents pursuant to sec_409 of the indian health care improvement act ihcia association wishes to add common_law employees of entitled indian tribes tribal organizations and urban indian organizations tgs to its membership sec_409 of the ihcia entitles itgs to purchase health coverage for their employees under the provisions applicable to the fehbp all itg employees who are considered common_law employees using the internal revenue service’s standard described in revrul_87_41 1987_1_cb_296 and who meet the fehbp requirements will be eligible to enroll in fehbp and select association as their coverage option opm generally oversees all of association’s operations including the implementation of the itg employees’ inclusion in the fehbp ruling requested association requests a ruling that the inclusion of itg employees and their dependents pursuant to sec_409 of the ihcia as incorporated and amended by section of the patient protection and affordable_care_act aca will not adversely impact association’s exempt status as a veba under sec_501 of the code law sec_501 of the code provides that the organizations exempt from income_tax under sec_501 of the code include a veba providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 of the regulations provides that for an organization to be described in sec_501 of the code it must be an employees' association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members or their dependents and substantially_all of its operations must be in furtherance of providing such benefits and no part of the net_earnings of the organization can inure other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 provides that the membership of an organization described in sec_501 must consist of individuals who become entitled to participate by reason of their being employees and whose eligibly for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals i xxxxxx xxxxkx xxxxxx sec_1_501_c_9_-2 provides generally that to be described in sec_501 there must be an entity such as a corporation or trust established under applicable local law having an existence independent of the member-employees or their employer sec_1 c -2 c provides that generally membership in an association is voluntary if an affirmative act is required on the part of an employee to become a member rather than the designation as a member due to employee status however an association shall be considered voluntary although membership is required of all employees provided that the employees do not incur a detriment as a result of membership in the association sec_1_501_c_9_-2 provides that a veba must be controlled by its membership by independent_trustee s or by trustees or other fiduciaries at least some of whom are designated by or on behalf of the membership sec_1_501_c_9_-3 provides that the life sick accident or other_benefits provided by a veba must be payable to its members their dependents or their designated beneficiaries sec_1_501_c_9_-3 through g detail the types of benefits that a tax-exempt veba may provide and who is eligible to receive the benefits sec_1_501_c_9_-3 provides that the term sick_and_accident_benefits means amounts furnished to or on behalf of a member or a member’s dependents in the event of illness or personal injury to a member or dependent sec_1_501_c_9_-4 provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 sec_1_501_c_9_-5 provides that in addition to such other records which may be required for example by sec_512 and the regulations thereunder every organization described in sec_501 must maintain records indicating the amount contributed by each member and contributing employer and the amount and type of benefits paid_by the organization to or on behalf of each member section of the patient protection and affordable_care_act publaw_111_148 124_stat_119 enacted on date added sec_409 to the ihcia codified a sec_25 u s c 1647b which provides that notwithstanding the provisions of title united_states_code executive_order or administrative regulation an indian_tribe or tribal_organization carrying out programs under the indian self-determination and education assistance act u s c et seq or an urban indian organization carrying out certain programs under title v of this act shall be entitled to purchase coverage rights and benefits for the employees of such indian_tribe or tribal_organization or urban indian organization under chapter of title united_states_code and chapter of such title if necessary employee deductions and agency contributions in payment for the coverage rights and benefits for the period of employment with such indian_tribe or tribal_organization or urban indian organization are currently deposited in the applicable employee’s fund under such title d o t xxxxxx xxxxxx kmxxxxx analysis sec_409 of the ihcia as enacted by congress evidences a legislative intent for the employees covered by that legislation to be able to participate with all the rights and privileges of other participants in the fehbp including the ability to select association as their coverage option accordingly based on sec_409 of the ihcia the addition of itg employees to association's membership will not cause association to fail to be described in sec_501 of the code if association is part of the fehbp and otherwise meets the requirements of sec_501 of the code ruling based on the information submitted representations made and the authorities cited above we conclude association may maintain its tax-exempt status under sec_501 of the code if it adds itg employees to its membership for benefits under the fehbp pursuant to sec_409 of the ihcia this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice with our proposed deletions you should follow the instructions in notice if you disagree this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on facts as they were presented and on the understanding that there will be no material changes to these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the service we are sending a copy of this letter to your authorized representative sincerely lois lerner director exempt_organizations enclosure notice
